Citation Nr: 1816234	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a total right knee replacement surgery provided by the St. Louis, Missouri, VA Medical Center (VAMC) in November 2011.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Waco, Texas. 

In September 2017, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to service connection for a right knee disability was raised in the September 2017 Board hearing. In addition, the Veteran has requested reconsideration of the May 2016 Board decision denying entitlement to compensation under 38 U.S.C. § 1151 for treatment of a left leg fracture in a November 2016 statement. Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted additional evidence of treatment for peripheral neuropathy, which the Veteran contends is an additional disability that is a result of his November 2011 right knee replacement surgery. The February 2014 VA medical opinion did not address this additional claimed disability in its opinion. An addendum opinion is required to fully and fairly adjudicate the claim. 


Accordingly, the case is REMANDED for the following action:

1. Provide all evidence to a suitably-qualified VA physician, to address the question below. If necessary, conduct any appropriate clinical examinations: 

The resulting medical report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a) Whether the Veteran sustained an additional disability, to include peripheral neuropathy and/or a February 2013 replacement revision surgery, as a result of his November 2011 right knee replacement surgery.

b) If the Veteran did sustain any additional disability as a result of his November 2011 right knee replacement surgery, address the following:

i) Whether that additional disability was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.

ii) Whether that additional disability was reasonably foreseeable.

The examiner's attention is drawn to the following:

* The Veteran's original total right knee replacement surgery was conducted in November 2011 at the St. Louis VAMC.

* The Veteran has been prescribed medication for neuropathy since November 2011.

* The Veteran indicated he would not have elected to have the November 2011 surgery performed at the St. Louis VAMC if he had known his requested physician, Dr. R.N., was not going to perform the surgery. The Veteran stated that Dr. R.N. spoke to his wife and told her he was not in the surgical suite during the surgery. See VBMS entry dated January 19, 2015, titled "Correspondence," page 1 of 3.

* August 2012 EMG report indicates chronic axonal loss. See VBMS entry dated November 2, 2011, titled "Medical Treatment Record - Government Facility," page 21 of 45.

* Right knee replacement revision surgery was conducted in February 2013 at the St. Louis VAMC by Dr. K.

* The Veteran was diagnosed with left foot drop due to peripheral neuropathy in February 2013. See VBMS entry dated August 28, 2013, titled "Capri," page 65 of 75.

* The Veteran testified at his September 2017 Board hearing that Dr. K. indicated the Veteran's lower extremity peripheral neuropathy may have been caused by the November 2011 knee replacement surgery. The Veteran also testified that Dr. K. indicated the surgery performed in November 2011 was "unstable" and that further surgery was needed.

* The Veteran was diagnosed with mild to moderate peripheral vascular disease in the right lower extremity in September 2013. See VBMS entry dated January 29, 2015, titled "Medical Treatment Record - Government Facility," page 3 of 17.

2. Following the review and any additional development deemed necessary, re-adjudicate the claim. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).



